Title: To Benjamin Franklin from William Temple Franklin, 1 November 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					My dearest Sir,
					Chilbolton, 1 Novr. 1784
				
				I am here in the middle of that Family you so much love, and who I can assure you, make you most ample Returns.— My Expectations of the Worthy Bishop, Mrs. Shipley & her Daughters—however exalted,—have been fully satisfied. The Dean his Son, is also here on a Visit—and is every way agreable. I did intend to have visited Lord Shelburne on my Return to London, but the Distance is I find greater than I supposed it from its apparent Situation on the Map, and my Stay in England being so short,—I shall return from this directly to London: and after making another Visit of a couple of Days to amiable Mrs. Sargent, and another to take leave of Mrs. Hewson;—shall immediately set off for France.— I have promised however the Dean of St. Asaph to be present at his Trial at the King’s Bench on Monday the 8th. Inst. so that I shall not take my final Departure ’till the 9th. or 10th.—
				I am going to ride out with the Bishop—it is now the time appointed— I must therefore bid you, Adieu!— I am ever Your most dutiful Grandson
				
					W. T. Franklin
					B. Franklin Esqr.
				
			 
				Addressed: B. Franklin Esqr. / &ca. &ca. &ca. / at Passy.— / near Paris.
			